481 F.2d 896
UNITED STATES of America, Plaintiff-Appellee,v.Carl Levern ROGERS, Defendant-Appellant.
No. 73-1518 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Aug. 14, 1973.Rehearing and Rehearing En BancDenied Nov. 5, 1973.

Appeal from the United States District Court for the Southern District of Texas; Carl O. Bue, Jr., Judge.
Raymond R. Epps, Houston, Tex., court-appointed, for defendant-appellant.
Anthony J. P. Farris, U. S. Atty., James R. Gough, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Before BELL, GODBOLD and INGRAHAM, Circuit Judges.
PER CURIAM:


1
In compliance with the mandate set forth in Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).  we have carefully reviewed this cause in its entirety, and conclude that there is no arguable merit in the appeal.1  It is therefore ordered that the motion filed by Ray Epps, counsel who ably represented the defendant at trial, for leave to withdraw as court-appointed counsel for appellant is granted and the appeal is dismissed as frivolous.  See Local Rule 20.  See also United States v. King, 456 F.2d 1243 (5th Cir., 1972); United States v. Mills, 446 F.2d 1397 (5th Cir., 1971); United States v. Minor, 444 F.2d 521 (5th Cir., 1971).



*
 Rule 18, 5 Cir.;  See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 The possible issues which could be raised on appeal are as follows: (1) that the trial court erred in denying defendant's motion for a severance; (2) that defendant was denied the presence of counsel at post indictment lineups; (3) that incourt identifications of the defendant were tainted by illegal lineups; and (4) that defendant was denied the effective assistance of counsel.  An examination of the record reveals that these issues are without merit and that defendant received a fair trial